DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 6, 7, 10 – 14, and 17 – 19 are pending.  Claims 1, 7, 11, 12. 18, and 19 were amended.  Claims 9 and 16 were cancelled.
	
Terminal Disclaimer
The terminal disclaimer filed on 19 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10867271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments with respect to claims 1, 7, 12, 14, and 19 have been fully considered and resolve the issues of indefiniteness of the element “result”.  The rejection of 17 March 2021 has been withdrawn. 
Applicant’s amendments with respect to claims 11 and 18 have been fully considered and resolve the issues of indefiniteness due to the graphical user interface providing an audible or physical disruption.  The rejection of 17 March 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 6, 7, 10 – 14, and 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 19, the closest prior art of record, Bandi, Nash and Huntley, either singularly or in combination, fail to anticipate or render obvious the systems comprising 
wherein the disrupter is configured to rotate over the plurality of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the plurality of objects rendered on the graphical user interface during the alertness test, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 4, 6, 7, 10, 11, 13, 14, 17, and 18, the closest prior art of record, Bandi, Nash, Huntley, Fukada, Schumann, and Boyd either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 12, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862